       CASE 0:19-cv-01880-PJS-LIB Document 18 Filed 06/08/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                           * * * * * * * * * * * * * * * * * *

Michael Guy Rogan,                                    Civil No. 19-1880 (PJS/LIB)

                       Plaintiff,

       vs.                                                       ORDER ADOPTING
                                                          REPORT AND RECOMMENDATION
Minneapolis Department of Corrections
Facility, et al.,

                       Defendants.

                           * * * * * * * * * * * * * * * * * *



       Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS ORDERED:

   1. The entirety of Plaintiff Michael Guy Rogan’s Complaint, [Docket No. 1], is DISMISSED

       without prejudice for lack of subject matter jurisdiction.

LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: 6/8/20                                         _____________________________
At Minneapolis, Minnesota                             Patrick J. Schiltz, Judge
                                                      United States District Court
